Citation Nr: 0211237	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-05 144	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for onychomycosis of the feet, for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


VACATUR

The veteran served on active duty from October 1958 to April 
1959.  He died in July 2000, and the appellant is his widow.  
This case comes to the Board of Veterans' Appeals (Board) 
from a January 2001 RO decision that denied the appellant's 
claim for an increased rating in excess of 30 percent for 
onychomycosis of the feet, for accrued benefits purposes.

On September 6, 2001, the Board remanded the appellant's 
claim for clarification of her choice of a representative.  
The Board now concludes that Sean Kendall, Attorney at Law, 
has been the appellant's properly appointed representative 
since the inception of her appeal.  38 C.F.R. § 20.603 
(2001).

Given these circumstances, and to accord the appellant due 
process, the Board now orders that the September 6, 2001 
Board remand is VACATED.  38 C.F.R. § 20.904 (2001).  The 
issue on appeal will be reviewed afresh and will be the 
subject of a new Board decision.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



